EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas LaLone, Applicant’s attorney, on 12/27/2021.


IN THE CLAIMS

In claim 1, on line 19, please amend the word “wring” to “wing”.

Allowable Subject Matter
Claims 1-20 are allowed.
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed needle assembly for percutaneously infusing fluids.
The closest prior art of record is Gyure et al (U.S. Pat. 5,681,295, hereinafter “Gyure”); Bressler et al (U.S. Pat. 7,112,790, hereinafter “Bressler”); Alesi (U.S. Pub. 2001/0008963 A1, hereinafter “Alesi”); and Swenson (U.S. Pub. 2004/0087912 A1, hereinafter “Swenson”).

Regarding claims 1, 16 and 19, the closest prior art of record fails to teach among all the limitations or render obvious the claimed limitation of the reception groove being positioned distally of the wing assembly. 
As previously noted on the record, Gyure discloses a polymeric body 28 (needle hub) with a reception groove 34 located between first and second heels and formed on the polymeric body; a hollow needle 21; a mounting base 41; a hinge structure 144 to permit an arm 45 to pivot relative to the polymeric body. However, Gyure does not disclose a wing assembly secured to the polymeric body such that the reception groove is positioned distally of the wing assembly.
Bressler discloses a needle assembly for percutaneously infusing fluids which comprises an arm 20 (Fig.13) which is enabled to pivot relative to a body 36 and which is connected to the body 36 with a hinge 120, and which further comprises a wing assembly 54/55 (Fig. 13). In the embodiment illustrated in Fig. 13, the arm and hinge structure is positioned distally of the wing assembly.
However, combining the teachings of Gyure and Bressler would not have been obvious to a person of ordinary skill in the art because a skilled artisan would not have conceived of a proper placement for incorporating the wing assembly into the device of Gyure in order to render obvious the claimed subject matter. Doing so would require the wing assembly to be placed onto the polymeric body 28 (i.e., the claimed invention also requires that the polymeric body and the wing assembly are comprised in one monolithic unit, such that the wing assembly could not be placed on the separate syringe 70) proximally of the reception groove 34. However, the location where the wing additional space between the polymeric body 28 and the syringe that could be used for placing a wing assembly thereon (see col. 5, lines 19-38 disclosing that providing a separate housing between the polymeric body and the syringe lengthens the fluid flow path between the syringe and the needle, which could cause medication waste, and also makes it more difficult to accurately position the needle in the patient’s vein).
Further, a skilled artisan desire to place a wing assembly in this location because the device of Gyure does not appear to benefit from a wing assembly. Bressler teaches that the wing assembly is used to facilitate manipulation and positioning of the needle assembly (see Bressler at Abstract). However, Gyure already discloses that the syringe 70 is provided with a barrel, plunger and a flange at its proximal end. These features are known to those of ordinary skill in the art to be gripped by the user to manipulate and properly place the syringe. Thus, it does not appear that a skilled artisan would desire to provide another wing assembly to facilitate manipulation and positioning of the needle, since this function is already provided by the syringe 70 in Gyure. 
Another pertinent prior art reference, Alesi, discloses a needle hub 4 with a wing assembly 12a/12b and a mount base 16 upon which an arm 28 and a hinge structure 31 is positioned. However, Alesi does not disclose the specifically claimed structure of the polymeric body and the mounting base. To modify the invention would require 
Another pertinent prior art reference, Swenson, discloses a needle hub with a wing assembly 36/38 (Fig. 3) and a mount base 39 upon which an arm 56 and hinge structure 58 is positioned. However, Swenson does not disclose the specifically claimed structure of the polymeric body and the mounting base. To modify the invention would require significant re-design that does not appear to be obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
12/27/2021